Citation Nr: 1211619	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a right knee disorder including as secondary to a back disorder. 

3.  Entitlement to service connection for a left knee disorder including as secondary to a back disorder or a right knee disorder. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The appellant served on active duty for training from July 1985 to December 1985, for additional periods of active duty for training in June 1986, in 1987, and in July 1988, and remained on the rolls in the U.S. Army Reserve until December 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that in part denied a petition to reopen a final disallowed claim for service connection for a back disorder and denied original claims for service connection for right and left knee disorders. 

The appellant testified before the Board sitting in Washington, D.C. in December 2008.  A transcript of the hearing is associated with the claims file. 
 
In March 2009, the Board denied a petition to reopen a final disallowed claim for service connection for a back disorder and denied service connection for right and left knee disorders.  The appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2011, the Court reversed the Board decision and granted the petition to reopen the final disallowed claim for service connection for a back disorder and remanded the appeal for further proceedings.  The Court vacated the decision relevant to the bilateral knees for further adjudication.  

The appeal is REMANDED to the RO. 




REMAND

The appellant served on active duty for training and inactive duty training in the U.S. Army Reserve as a personnel management specialist.  The appellant contends that he injured his back in a civilian April 1986 automobile accident with only mild residual symptoms and was allowed to return to work by his physician.  He reported that upon reporting for ADT in June 1986, the injury was aggravated by riding on a bench in the back of an Army transport vehicle in route over rough roads from his unit's location to Fort Polk, Louisiana.  

Service personnel and treatment records for the appellant's initial period of active duty for training in 1985 are silent for any symptoms of back or knee disorders. 

Service personnel records are limited to a November 1999 report of the appellant's Reserve service.  The report showed the appellant's initial 140 day active duty for training (ADT) in 1985 and subsequent 14 or 15 day periods of ADT in 1986, 1987, and 1988.  The specific dates of ADT were not listed.  The appellant received an honorable discharge in December 1992 at the end of his service obligation but earned no additional participation points after December 1988.  

Service treatment records showed that the appellant sought dental treatment at a military clinic on June 9, 1986.  On a questionnaire, the appellant reported that he had a serious illness in the previous two years and was taking medication.  He checked boxes indicating treatment for a heart murmur and sinus disease.  There were no question boxes provided for the back, but the appellant did not enter any other disorders in a box requesting an explanation of any other medical problems.  The next day, the appellant sought treatment at a military clinic at Fort Polk for symptoms of back pain.  A clinician noted the appellant's report that he was bending down to look at office files and experienced the onset of back pain.  The physician noted no reports of pain after riding in a truck to the camp.  An examining physician noted the appellant's report of a back injury in an automobile accident while traveling to his civilian workplace in April 1986.  The appellant reported that he had been hospitalized twice since the accident but had been trying to participate in physical training and was taking oral medication for back pain.  In a separate undated record, a clinician noted Dr. D.D., an orthopedic surgeon practicing at Marshall Memorial Hospital in Marshall, Texas, as his attending physician.  A military physician diagnosed severe muscle spasms of the lumbar spine and administered a muscle injection that provided relief after 10 minutes allowing the appellant to get off the examining table without assistance.  The physician prescribed a different oral pain medication and ordered rest in quarters for 72 hours.  

Three days later, the appellant reported continued back pain.  The physician noted that the symptoms had improved and ordered an additional 71 hours of rest.  Six days later (day 10 of 15 day training period), the appellant returned, reported no relief, and again received injections over trigger points.  The physician ordered another 72 hours of rest.  The physician also prepared a Report of Medical Examination and Duty Status, noting that the appellant's back injury in April 1986 was related to a civilian job and not in the line of duty.  The physician noted that the appellant had a flare-up on June 10, 1986 but could continue active duty with the low back pain.  The records are silent for any mention of symptoms or exacerbations after a ride to ADT in a transport vehicle.  

In December 2000, the RO denied service connection for a back disorder.  The RO concluded that the appellant experienced an exacerbation of his residual injuries from a civilian motor vehicle accident but that the record did not show a permanent increase in disability as a result of ADT service.  

In many subsequent written statements received by the RO starting in September 2003 and in testimony at a Board hearing in December 2008, the Veteran provided additional information on his symptoms and treatment following the June 1986 ADT.  He reported that after active duty for training that year, he resumed private treatment for the residuals of the back injury from Dr. D.D.  He reported that he was later diagnosed with a ruptured disc, incurred an injury to the right knee in a fall caused by the back disorder, and underwent corrective surgery for the back and right knee in 1988 provided by three other private physicians, Dr. Z.B., Dr. G., and Dr. J.C.L.  Despite his post-accident mild symptoms, the appellant reported that he pursued a lawsuit for damages against the responsible vehicle driver and obtained a settlement.  The appellant reported seeking workers' compensation or tort damages for the right knee accident.  

Service treatment records do not contain any entries for ADT in 1987.  In July 1988 while on ADT, a military physician noted the appellant's report of sustaining an injury to a spinal disc in a motor vehicle accident two years earlier and having undergone a percutaneous chemolysis and evacuation of L5-S1 by a civilian physician three and one -half months earlier.  The appellant also reported having fallen down steps, injuring his right knee, and undergoing arthroscopic knee surgery one and one-half months earlier.  The appellant reported continued bilateral back pain without radiation to the lower extremities and knee pain.  On examination, the physician noted marked bilateral paraspinal muscle spasms but a negative straight leg raising test and a full range of motion of the right knee with no laxity, crepitation, or effusion.  The physician diagnosed post-surgical back and right knee pain and restricted the appellant to light indoor duty for the remainder of the ADT "field problem."  In May 1989, the appellant underwent a quadrennial physical examination.  The appellant reported using an anti-inflammatory medication but denied any recurrent back pain or knee symptoms.  The examining physician noted the discectomy in February 1988 with intermittent discomfort and the right knee arthroscopic procedure in July 1988 with no sequellae.  The examiner noted no spinal or lower extremity musculoskeletal abnormalities and concluded that the appellant remained qualified for service with limitations in lifting, jumping, bending, or extended standing.  

The appellant reported that he reinjured his right knee in a fall in 1995 and reinjured his back in a workplace accident in February 2008.   The RO obtained or the appellant submitted additional records of medical care from correctional institution clinics, a private clinic for care in 2006, and from a private physician for care in April 2010.  These records provide information on the status of the back and right knee disabilities but are silent on the cause of the accidents, the relationship, if any, to the events on ADT or possible secondary relationships of the knees to the back disorder.  

The appellant identified a law firm that represented him in several tort and workers' compensation claims but the firm reported that no relevant records were available.  Records of care in 1995 by Dr. J.C.L. have been obtained and associated with the claims file.  The other physicians reported that no records were available.  

The Board concludes that additional requests for Army personnel and private medical records are necessary to assist the appellant in the development of his claims.  The RO has requested records of treatment from all the private physicians identified by the appellant.  However, records have not been requested from two private hospitals where the appellant underwent immediate post-accident treatment in April 1986 and subsequent surgical procedures in February and July 1988.  If available, these records may show the extent of the initial back injury and progression of the residual symptoms.  The appellant noted in an October 2003 authorization that the two hospitals are Marshall Memorial Hospital (possibly later renamed Marshall Regional Medical Center and Good Shepherd Medical Center) in Marshall, Texas and Medical Arts Hospital (possibly renamed Lifecare Medical Arts Hospital) in Dallas, Texas.  To assist in adjudicating this claim, an attempt should be made to recover any relevant records available.  38 C.F.R. § 3.159 (c) (2011). 

Service personnel records are limited to a one-page table of Army Reserve service showing retirement points earned from 1985 to 1988 and a discharge in 1992.  A request to the U.S. Army Reserve Personnel Command any additional records is necessary as the appellant continued to serve on two additional periods of ADT and IDT after the contended aggravation of the back injury.  Records of his duty assignments, performance, and limitations may show the extent of the progression of the residuals of the initial back injury.  Id. 

A VA examination and medical opinion is indicated to address whether the initial back injury was permanently aggravated beyond the normal consequences or progression of the residuals, and whether either knee disorder is secondary to the aggravated back disorder.  Id. 

Finally, as the decision on appeal and subsequent development has been underway for many years, provide the appellant and his representative with an updated notice including the five criteria for substantiating a service connection claim on a direct and on a secondary basis and VA's and the appellant's respective responsibilities to obtain relevant evidence.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and his representative with an updated notice including the five criteria for substantiating a service connection claim on a direct and on a secondary basis and VA's and the appellant's respective responsibilities to obtain relevant evidence.    

2.  Request from the appellant the identification and address of the hospitals or medical centers where he received immediate treatment following the automobile accident in April 1986, received back muscle injections after ADT in June 1986, and underwent lumbar disc and right knee surgery in February 1988 and July 1988.  Unless otherwise specified by the appellant use the following information. 

a.  Request relevant records of care for back injuries and treatment at Good Shepherd Medical Center - Marshall, 811 S. Washington, Marshall, Texas 75670, from April 1986 to January 1988; and 

b.  Request relevant records of care for lumbar spine and right knee surgery at Lifecare Medical Arts Hospital, 6161 Harry Hines Boulevard, Dallas, Texas 75235, from January 1988 to August 1988. 

c.  Request authorization from the appellant, and if authorized, request relevant records of care as indicated above and associate any records received with the claims file. 

3.  Request from the U.S. Army Reserve Personnel Command, all records of ADT and IDT service for the appellant from 1985 to 1992.  Associate any records received with the claims file.  

4.  When the records above or negative responses have been received, then schedule the appellant for a VA orthopedic examination of his lumbar spine and bilateral knees.  Request that the examiner review the claims file and note review of the claims file in the examination report.  

a.  Request that the examiner provide an evaluation of the appellant's current lumbar muscle and spinal disease and bilateral knee disorders.  

b.  Request that the examiner provide opinions as requested below to a level of confidence of "at least as likely as not" or 50 percent possibility or greater.  

(i)  Were the appellant's initial back injuries sustained in an April 1986 automobile accident permanently aggravated beyond the normal recovery process from the injuries assuming the appellant experienced the rough ride to the June 1986 ADT training as he described?  

(ii)  Were the appellant's initial back injuries (sustained in an April 1986 automobile accident) permanently  aggravated beyond the normal recovery process from the injuries assuming the appellant experienced an exacerbation while looking at files during the June 1986 ADT training as described by the examiner on June 10, 1986.  

(iii).  If determinable from the records, was the lumbar disc damage that was repaired in February 1988 caused by the April 1986 accident, the rough truck ride or bending over files in June 1986, a fall down stairs, or a progression of the initial injury? 

(iv)  Did the residuals of the back injury cause or permanently aggravate a right knee disorder?  

(v)  Did the residuals of the back injury or the right knee disorder cause or permanently aggravate a left knee disorder?  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for a back and bilateral knee disorders.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  


[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


